          Case 1:20-cv-08666-AJN Document 11 Filed 01/27/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        1/27/2021

 Josue Paguada,

                         Plaintiff,
                                                                               20-cv-8666 (AJN)
                 –v–
                                                                                     ORDER
 Mister Bee Potato Chip Company, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        Pursuant to this Court’s Orders of October 28, 2020, and January 21, 2021 (Dkt. Nos. 5,

10), the parties’ joint letter and proposed case management plan were due seven days in advance

of the initial pretrial conference scheduled for this Friday, January 29, 2021. The Court has not

received them.

        The Defendant’s answer was due on January 4, 2021. Dkt. No. 9. The Court has not

received it. Furthermore, although Mr. Rosenbaum requested an extension of time to answer on

behalf of the Defendant, Mister Bee Potato Chip Company, he has formally entered an

appearance only on behalf of non-party West Virginia Potato Chip Company, LLC.

        It is therefore ORDERED that the initial pretrial conference scheduled for January 29,

2021, is adjourned to February 12, 2021, at 3:15 p.m. The parties shall submit their joint letter

and proposed case management plan seven days before the conference. Failure to do so may

result in dismissal of the action for failure to prosecute.

        It is further ORDERED that Mr. Rosenbaum shall clarify by ECF letter whether he

represents the Defendant in this action by January 29, 2021. If so, he shall enter an appearance

on behalf of the Defendant by that date.
         Case 1:20-cv-08666-AJN Document 11 Filed 01/27/21 Page 2 of 2


       It is further ORDERED that the Defendant shall respond to the Plaintiff’s Complaint by

February 5, 2021. Failure to do so may result in the entry of a default judgment.

       It is further ORDERED that the Plaintiff shall serve a copy of this Order on the

Defendant and file an affidavit of service on the public docket by January 29, 2021.


       SO ORDERED.


Dated: January 27, 2021                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                2
